Per Curiam :
The questions upon this appeal seem to have been decided adversely to the respondent’s contention in Matter of O’Hara (63 App. Div. 512.) With the reasoning of the learned *606justices in that decision we entirely agree. The order and judgments appealed from should, therefore, be reversed, with costs and disbursements, and the motion denied, with ten dollars costs.
Present: Parker, P. J., Smith, Kellogg, Edwards and Chase, JJ. All concurred.
Judgment and order reversed, with ten dollars costs and disbursements, and application denied, with ten dollars costs.